Watson, Judge:
This suit lias been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between Siegel, Mandell & Davidson, Esqs., attorneys for the plaintiff and the Assistant Attorney General for the United States; defendant:
1. That the merchandise covered by this protest consists of tissue cases entered at Boston on September 12, 1963 and classified by the collector at the rate of 40 per centum ad valorem, TSUS Item 106.24.
2. That the tissue cases covered by this protest are in chief value of textile material as defined in headnote 2 (iv), schedule 3 and head note 2 (a), subpart c, part 4, schedule 3, and that they are within the scope of Section 89 (b) of Public Law 89-241, the Tariff Schedules Technical Amendments Act of 1965.
3. That the entry which is the subject of this protest was liquidated on January 22, 1965, prior to the enactment of Public Law 89-241, and that this protest, covering the merchandise described in paragraph one was timely filed against the liquidation.
4. That on or about December 6,1965, a request for administrative reclassification and reliquidation of the merchandise covered by this protest in TSUS Item 706.60 at 20 per centum was timely filed with the collector at Boston.
That the protest be deemed submitted on this stipulation, the protest being limited to the merchandise covered by this stipulation and abandoned as to all other merchandise.
On the agreed facts, we hold the merchandise dutiable under item 706.60 of the Tariff Schedules of the United States at the rate of 20 per centum ad valorem as tissue cases which are similar sets to luggage and handbags of “other” materials.
The protest is sustained. Judgment will issue accordingly.